                                                     January 31, 2020


VIA ECF

Honorable Katherine Polk Failla, U.S. District Judge


                                                                            MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007


                Re:    US Specialty Insurance Co. v. Wesco Ins. Co. v. Colony Ins. Co.
                       S.D.N.Y. Docket No.: 1:19-cv-4260-KPF
                       Wesco Ins. Co. v. Colony Ins. Co.
                       S.D.NY. Docket No. 1:19-cv-3295--KPF
                       Our File No.: LF 127.0567015_________________________________

Dear Judge Failla:

The undersigned counsel submit this joint letter to the Court with respect to the captioned matters, which
have been consolidated.

At the pre-trial conference held on December 10, 2019, the parties discussed their intentions to file motions
for summary judgment. The parties intend to file following motions:

      •         Plaintiff US Specialty Insurance Company (“USSIC”) anticipates filing a summary judgment
                motion on its claims against Wesco Insurance Company and for an order that Wesco is obligated
                to defend and indemnify the USSIC Insureds based upon the Wesco Policy and underlying
                contracts.

      •         Defendant/Third-Party Plaintiff Wesco plans to move for summary judgment on its direct claims
                and third-party claims against Colony and for an order declaring that Colony is obligated to defend
                and indemnify Wesco’s insured (Rockaway) as well as one or more of the USSIC Insureds in
                connection with the underlying bodily injury action.




{N1610899.2 }
Hon. Katherine Polk Failla
January 31, 2020
Page 2


      •         Colony anticipates filing a motion for summary judgment on the ground that it does not owe
                coverage for the underlying matter based on the “No Coverage Applies if Contractor Conditions
                Not Met Endorsement” to its policy.
Pursuant to the Court’s scheduling Order dated December 10, 2019, the parties have consulted and propose
the following briefing schedule:

                •   All initial moving papers for each motion listed above to be filed by March 6, 2020;
                •   All opposition papers to any motions must be filed by March 27, 2020; and
                •   Any reply papers to be filed by April 8, 2020.
Should the need arise, the parties have agreed that they will endeavor to work together to extend
professional courtesies on any requests for brief extensions of the above deadlines as they would in the
normal course of business.

We thank the Court for its time and attention to this matter.

                                                 Respectfully submitted,

  LONDON FISCHER LLP                                           KENNEDYS CMK LLP

  By: Maria Jorgelina Foglietta                                By:Jake Palefski
  Daniel W. London                                             Jake Palefski, Esq.
  Maria Jorgelina Foglietta.                                   Attorneys for Defendant/Third-Party Plaintiff
  Attorneys for Plaintiff                                      Wesco Insurance Company
  US Specialty Insurance Company                               570 Lexington Avenue, 8th Floor
  59 Maiden Lane, 39th Floor                                   New York, NY 10022
  New York, New York 10038                                     (212)-252-0004
  (212) 331-9456
  TRAUB         LIEBERMAN        STRAUS                   &
  SHREWSBERRY LLP

  By: Jonathan Harwood
  Jonathan R. Harwood, Esq.
  Attorneys for Defendant/Third-Party Defendant
  Colony Insurance Company
  Mid-Westchester Executive Park
  Seven Skyline Drive
  Hawthorne, New York 10532
  (914) 347-2600




{N1610899.2 }
Application GRANTED.   The Court hereby adopts the parties' proposed
briefing schedule.

Dated:    February 3, 2020          SO ORDERED.
          New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
